DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2020.

Claim Objections
Claims 4-5 and 14-15 are objected to because of the following informalities:  the correspondence between first and second exhaust valves and the scavenging and blowdown exhaust valve designation is reversed in the claims versus the specification, making it more difficult for a person having ordinary skill in the art to understand the claimed invention in view of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al (U.S. Pre-Grant Publication 2018/0170353) in view of Moran (U.S. Pre-Grant Publication 2010/0145562).
Regarding claim 1, Ulrey teaches a vehicle method (Abstract; Paragraph 0035) comprising: responsive to selected engine restart conditions, spinning an engine, unfueled, via an electric motor (Paragraphs 0228, 0234, 0235, 0251, 0252). 
Ulrey does not teach that spinning the engine unfueled is also performed to drive an actuator via a front end accessory drive coupled to the engine.
Moran teaches a vehicle method comprising: spinning an engine, unfueled, via an electric motor to drive an actuator via a front end accessory drive coupled to the engine, in order to operate necessary vehicle subsystems which are powered by engine rotation (Paragraphs 0003, 0032, 0035, 0042, 0044, 0048, 0070).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Ulrey, such that spinning the engine unfueled is also performed to drive an actuator via a front end accessory drive coupled to the engine, as suggested and taught by Moran, in order to operate necessary vehicle subsystems which are powered by engine rotation.
Regarding claim 2, the modified method of Ulrey discloses the invention of claim 1 as discussed above, and Ulrey teaches responsive to all other engine restart conditions, spinning the engine fueled (See Figure 14).
Regarding claim 3, the modified method of Ulrey discloses the invention of claim 1 as discussed above, and Ulrey teaches while spinning the engine unfueled, disabling blowdown of air from engine cylinders to an exhaust catalyst by adjusting a valve actuator (Paragraphs 0232 and 0235 [paragraph 0038 for description of valves]).
Regarding claim 4, the modified method of Ulrey discloses the invention of claim 3 as discussed above, and Ulrey teaches that the disabling includes opening a first, scavenging exhaust valve (6) of each engine cylinder while closing a second, blowdown exhaust valve (8) of each cylinder to recirculate the blowdown air from upstream of the exhaust catalyst to an engine intake (Paragraphs 0232 and 0235).
Regarding claim 5, the modified method of Ulrey discloses the invention of claim 4 as discussed above, and Ulrey teaches that opening the first exhaust valve while closing the second exhaust valve includes operating the first exhaust valve during an exhaust stroke of a corresponding cylinder (as it is an exhaust valve), the first exhaust valve operated with a lift and a timing that generates positive valve overlap with intake valves of the corresponding cylinder, while operating the second exhaust valve with no lift (Paragraphs 0040, 0084, 0088).
Regarding claim 8, the modified method of Ulrey discloses the invention of claim 1 as discussed above, and Ulrey teaches that the vehicle is a hybrid electric vehicle, and wherein the electric motor is one of a starter motor and an electric drive motor (Paragraph 0055).
Regarding claim 10, the modified method of Ulrey discloses the invention of claim 1 as discussed above, and Ulrey teaches that the engine is spun unfueled via the motor from a state of engine rest (Paragraphs 0228, 0234, 0235, 0251, 0252).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al (U.S. Pre-Grant Publication 2018/0170353) and Moran (U.S. Pre-Grant Publication 2010/0145562) as applied to claims 1 and 2 above, and further in view of Miller et al (U.S. Pre-Grant Publication 2018/0119808).
Regarding claim 6, the modified method of Ulrey discloses the invention of claim 1 as discussed above, and Moran teaches that the actuator may be an oil pump, but does not specify that the oil pump may be for an automatic transmission. 
Miller teaches a vehicle method comprising: spinning an engine, unfueled, via an electric motor to drive an actuator (automatic transmission [Paragraphs 0002-0003, 0030] oil pump) in order to enable release of a parking brake while the engine is not operating (Paragraph 0154).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Ulrey, such that the actuator is an automatic transmission oil pump, as suggested and taught by Miller, in order to enable release of a parking brake while the engine is not operating.
Regarding claim 7, the modified method of Ulrey discloses the invention of claims 2 and 6 as discussed above, and Ulrey teaches that all other engine restart conditions include vehicle propulsion (Paragraph 0225). 
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al (U.S. Pre-Grant Publication 2018/0170353) and Moran (U.S. Pre-Grant Publication 2010/0145562) as applied to claim 1 above, and further in view of Leone (U.S. Pre-Grant Publication 2017/0305411).
Regarding claim 9, the modified method of Ulrey discloses the invention of claims 1 and 6 as discussed above, but does not disclose that spinning the engine, unfueled, via the electric motor to drive the actuator includes spinning the engine at higher than an engine cranking speed, and operating the electric motor at a higher output and for a longer duration relative to engine cranking. 
Leone teaches a vehicle method comprising: spinning an engine, unfueled, via an electric motor to drive an actuator, including spinning the engine at higher than an engine cranking speed, and operating the electric motor at a higher output (required for higher speed) and for a longer duration (the duration is not limited) relative to engine cranking, in order to match the engine speed to vehicle speed and/or rotating components of the transmission (Paragraphs 0058-0062, 0089).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Ulrey, such that spinning the engine, unfueled, via the electric motor to drive the actuator includes spinning the engine at higher than an engine cranking speed, and operating .

Claims 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone (U.S. Pre-Grant Publication 2017/0305411) in view of Moran (U.S. Pre-Grant Publication 2010/0145562).
Regarding claim 11, Leone teaches a method for an engine of a vehicle, comprising: spinning an engine unfueled via an electric motor to a first speed to crank the engine to a cranking speed before resuming engine fueling (in order to start engine quickly)(Paragraphs 0058-0062, 0089); and spinning the engine unfueled via the electric motor to a second, different speed (engine speed before shutdown, speed efficient for engine and transmission, speed based on vehicle speed and transmission speed, etc.)(Paragraphs 0058-0062, 0089).
Leone does not teach that the spinning the engine unfueled, not for starting, is performed to drive an actuator via a front end accessory drive coupled to the engine with engine fueling maintained disabled.
Moran teaches a vehicle method comprising: spinning an engine unfueled, not for starting, via an electric motor to drive an actuator via a front end accessory drive coupled to the engine, in order to operate necessary vehicle subsystems which are powered by engine rotation (Paragraphs 0003, 0032, 0035, 0042, 0044, 0048, 0070).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Leone, such that the spinning the engine unfueled, not for starting, is also performed to drive an actuator via a front end accessory drive coupled to the engine, as suggested and taught by Moran, in order to operate necessary vehicle subsystems which are powered by engine rotation.
Regarding claim 12, the modified method of Leone discloses the invention of claim 11 as discussed above, and Leone teaches that the first speed (cranking) is lower than the second speed (engine speed before shutdown, speed efficient for engine and transmission, speed based on vehicle speed and transmission speed, etc.), and wherein the engine is spun unfueled via the electric motor from a state of engine rest (for engine starting from a stopped state since the engine is not perpetually rotating)(Paragraphs 0058-0062, 0089).
Regarding claim 13, the modified method of Leone discloses the invention of claim 11 as discussed above, and Leone teaches that spinning the engine unfueled to the first speed includes operating the electric motor for a shorter duration (there is not limit on duration at the second speed) and at a lower output as compared to the spinning the engine unfueled to the second speed (Paragraphs 0058-0062, 0089).
Regarding claim 16, the modified method of Leone discloses the invention of claim 11 as discussed above, and Leone teaches resuming engine fueling and disabling the electric motor after the engine speed reaches the first speed (engine is started from cranking speed), and then raising the engine speed from the first speed to the second speed by spinning the engine fueled (normal engine operation takes engine speed to the engine operating speed reached in previous operation)(Paragraphs 0058-0062, 0089).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone (U.S. Pre-Grant Publication 2017/0305411) and Moran (U.S. Pre-Grant Publication 2010/0145562) as applied to claim 11 above, and further in view of Miller et al (U.S. Pre-Grant Publication 2018/0119808).
Regarding claim 17, the modified method of Leone discloses the invention of claim 11 as discussed above, but does not disclose that the actuator is one or both of an automatic transmission oil pump and a compressor of an air conditioning system.
Miller teaches a vehicle method comprising: spinning an engine, unfueled, via an electric motor to drive an actuator (automatic transmission [Paragraphs 0002-0003, 0030] oil pump) in order to enable release of a parking brake while the engine is not operating (Paragraph 0154).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Leone, such that the actuator is an automatic transmission oil pump, as suggested and taught by Miller, in order to enable release of a parking brake while the engine is not operating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747